Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention group I (claims 1-11) in the reply filed on 02/24/2022 is acknowledged.
Pending claims 1-11 are addressed below. Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention group II, there being no allowable generic or linking claim. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
“computing device…configured to receive the captured image data…configured to analyze the received image data” in claim 1, corresponding to computer or processor that perform a variety of computer-implemented functions, described in paragraph 35 (PG Pub of the pending application).
“imaging device configured to capture image data…” in claim 1, corresponding to sensing device or camera described in paragraph 30 (PG Pub of the pending application).
“metering device configured dispense the dye into the agricultural fluid” in claim 10, corresponding to metering valve or needle valve described in paragraph 26 (PG Pub of the pending application).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bharatiya (US 20190358661).
Re claim 1,  Bharatiya discloses a system (fig. 9) for monitoring an operation of an agricultural sprayer, the system comprising: 
a boom (see fig. 9); 
a nozzle mounted on the boom (904), the nozzle configured to dispense an agricultural fluid (liquid, par. 48) onto an underlying plant as the agricultural sprayer travels across a field (as shown in fig. 9); 

a computing system (image processor, par. 52, 53) communicatively coupled to the imaging device, the computing system configured to receive the captured image data from the imaging device (fig. 11, block 1006), the computing system further configured to analyze the received image data to determine at least one of a size or a shape of the droplet (fig. 11, block 1008, par. 52; see portions 928 and 930 analyzed by the processor shown in fig. 9).

Re claim 2,  Bharatiya discloses the system of claim 1, wherein the size of the droplet comprises a maximum dimension of the droplet (size of the spray when not plugged; see 928 in fig. 9).

Re claim 3,  Bharatiya discloses the system of claim 1, wherein the computing system (image processor) is further configured to: compare the determined at least one of the size or the shape to a predetermined range (par. 52: “Such characterization can include providing an indication (such as a percentage) regarding a degree to which the nozzle is plugged. Finally, at block 1010, if the analysis of the thermal image indicates that corrective action is to be taken (for example, if the plugging percentage is above a selected threshold”); and initiate a control action (“corrective action”, block 1010, fig. 11) when the determined at least one of the size or the shape falls outside of the predetermined range (“threshold”).

Re claim 7,  Bharatiya discloses the system of claim 3, wherein the control action comprises providing a notification to an operator of the agricultural sprayer indicating that the determined at least one of the size or the shape of the droplet has fallen outside of the predetermined range (par. 48: “Thermal imaging system 906 sees this region 930 within field of view 910 and can provide an automatic indication of the malfunction of nozzle 926 to the operator of agricultural sprayer 900. Further, a video output of the image provided by thermal imaging system 906 may also provide an intuitive output to the operator who may see that the applied thermal field is not even and that something is wrong or at least requiring additional attention or diagnosis”).

Re claim 8,  Bharatiya discloses the system of claim 1, wherein the nozzle corresponds to a first nozzle (one of the nozzle 904, fig. 9) configured to dispense the agricultural fluid onto a first underlying plant as the agricultural sprayer travels across the field (fig. 9), the system further comprising: a second nozzle (another one of the nozzle 904, fig. 9) mounted on the boom, the second nozzle configured to dispense the agricultural fluid onto a second underlying plant as the agricultural sprayer travels across the field (see fig. 9), the captured image data further depicting a droplet of the agricultural fluid that has been deposited onto the second underlying plant (shown at 928), the computing system (image processor) further configured to: analyze (fig. 11, block 1008, par. 52; see portions 928 and 930 analyzed by the processor shown in fig. 9) the received image data (fig. 11, block 1006) to determine at least one of a size or a shape of the second droplet; compare (par. 48: “Thermal imaging system 906 sees this region 930 within field of view 910 and can provide an automatic indication of the malfunction of nozzle 926 to the operator of agricultural sprayer 900. Further, a video output of the image provided by thermal imaging system 906 may also provide an intuitive output to the operator who may see that the applied thermal field is not even and that something is wrong or at least requiring additional attention or diagnosis”) the determined at least one of the size or the shape of the first droplet (at 928) and the determined at least one of the size or the shape of the second droplet (930); and initiate a control action (“corrective action”, block 1010, fig. 11) when the determined at least one of the size or the shape of the first droplet differs from the determined at least one of the size or the shape of the second droplet by a predetermined amount (fig. 11, block 1010).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bharatiya (US 20190358661) in view of Feldhaus (US 20160368011).
Re claim 4,  Bharatiya discloses the system of claim 3, but does not teach the control action comprises adjusting a height of the boom relative to a canopy of the plant.
Feldhaus discloses various method associated with agricultural machine, including: detecting the spray result and analyze the data to determine the corrective action, par. 41: “Once the ground area spray results are detected or determined, numerous corrective actions may be taken if the detected/determined results are not sufficiently close (e.g. within 90 to 95%) to the desired spray area on the ground.”, and  par. 34: “When the overlap exceeds a certain amount indicating that the spray pattern is not uniform, the sprayer system takes correction action. For example, the PWM frequency is increased or the sprayer is slowed down, pointing direction of the nozzles, the nozzle angle, boom angle, and/or boom height, etc., is adjusted.”. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bharatiya to incorporate the teachings of Feldhaus to utilize the control action comprises adjusting a height of the boom relative to the spray target, including a canopy of the plant. Doing so would allow the system to apply the fluid to the spray target more effectively when the nozzle blockage is not the problem.  

Re claim 5,  Bharatiya discloses the system of claim 3, but does not teach the control action comprises adjusting a pressure of the agricultural fluid supplied to the nozzle.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bharatiya to incorporate the teachings of Feldhaus to utilize the control action comprises adjusting a pressure of the agricultural fluid supplied to the nozzle. Doing so would allow the system to apply the fluid to the spray target more effectively to prevent drifts, avoid spray pattern skips or drowning the plants in the appropriate ambient conditions or fluid characteristic, as suggested by Feldhaus in paragraphs 32, and 47.

Re claim 6,  Bharatiya discloses the system of claim 3, but does not teach the control action comprises adjusting a ground speed of the agricultural sprayer.
	Feldhaus teaches in paragraph 33: “For instance a spray cone and ground spray spot is determined; the angle from vertical of the central vertical axis of the cone is adjusted based on the vehicle travel speed/direction and the wind speed/direction” and in claim 20: “take corrective action automatically by performing at least one of the following actions: changing travel speed of the vehicle”. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bharatiya to .

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bharatiya (US 20190358661) in view of Schumann (US 20200342225).
Re claims 9 and 11, Bharatiya discloses the system of claim 1, but does not teach the agricultural fluid comprises a dye (claim 9), and the dye comprises an ultraviolet dye and the imaging device comprises an ultraviolet camera.
	Schumann teaches various components of an agricultural system that utilize a dye in the agrochemical fluid. Paragraph 50 describes “a dye or other product may be added to the agrochemical. In this embodiment, the ODS 120 is trained to detect the dye/product. If the dye/product is detected by the ODS 120, the application manager 106 is able to determine the agrochemical was applied by the applicator 114. In one or more embodiments, the dye/product may not be visible to the human eye, but is detectable by an infrared camera, ultraviolet camera, and/or the like implemented within the imaging system 110. The applicator manager 106 is able to augment the generated map using the above information to indicate whether an agrochemical was applied to the target vegetation illustrated in the map.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bharatiya to . 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bharatiya (US 20190358661) in view of Schumann (US 20200342225), further in view of Bressani (US 6662975).
Re claim 10, Bharatiya discloses the system of claim 1, wherein the system comprise a tank 902 containing the agricultural fluid and a conduit (conduit where the nozzles 904 are mounted to, see fig. 8) configured to convey the agricultural fluid from the tank to the nozzle (as shown in figs. 8-9).
Bharatiya does not teach a metering device configured to dispense the dye into the agricultural fluid.
	Bressani teaches that dye can be metered from column 6 (fig. 1) into another container using metering device having a valve 4 and appropriate pressure (col. 4, ln 66-col. 5, ln 10).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bharatiya to incorporate the teachings of Bressani to utilize a metering device configured to dispense the dye into the agricultural fluid. Doing so would allow for more accurate addition of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752